PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,067,450
Issue Date: July 20, 2021
Application No. 16/404,600
Filed:  May 6, 2019
Attorney Docket No.  11001-004US1
:
:
:                        NOTICE     
:
:



This is a notice regarding your request for acceptance of a fee deficiency submission under 37 CFR 1.29 filed June 15, 2021.  

Your fee deficiency submission under 37 CFR 1.29 is hereby accepted.  

The petition is GRANTED.

This application is no longer entitled to micro entity status.  Accordingly, all future fees paid in this application must be paid at the small entity rate.  

Telephone inquiries related to this decision should be directed to the Kimberly Inabinet at (571) 272-4618. 



/KIMBERLY A INABINET/Paralegal Specialist, OPET